No, 12511

          I N T E SUPREME COURT O THE STATE O MONTANA
               H                 F           F

                                          1974



S N RIVER CATTLE C M A Y e t a 1. ,
 U                O PN

                              P l a i n t i f f s and A p p e l l a n t s ,

          -vs   -
MINERS    BANK O MONTANA e t a l ,
                F                              ,
                              Defendants and Respondents.



Appeal from:         D i s t r i c t Court o f t h e Second J u d i c i a l D i s t r i c t ,
                     Honorable James D. Freebourn, Judge p r e s i d i n g .

Counsel of Record:

     For Appellants :

                C o r e t t e , Smith and Dean, B u t t e , Montana
                Kendrick Smith argued and Gerald R. A l l e n and
                 Sam Chase appeared, B u t t e , Montana

     F o r Respondents:

                Alexander, Kuenning and M i l l e r , Great F a l l s , Montana
                Edward C , Alexander argued, Great F a l l s , Montana
                Henningsen, P u r c e l l and Genzberger, B u t t e , Montana

     For Amicus C u r i a e :

                Wesley Wertz, Helena, Montana
                Turnage and McNeil, Polson, Montana
                Luxan, M u r f i t t and Davis, Helena, Montana



                                                   Submitted :         June 13, 1974

                                                    Decided :

Filed :    J ~ 2L3 1974
PER CURIAM:
         This matter comes on a motion t o c o r r e c t a r e m i t t i t u r .                   A
f i n a l opinion, per curiam, was issued i n Sun River C a t t l e Co., Inc.,
a c o r p o r a t i o n ; Louis Skaar & Sons; and Bruce E. Beck & Sons,
P l a i n t i f f s and a p p e l l a n t s , v. Miners Bank of Montana, N.A.,                  a Banking
Corporation, Defendant and R.espondent, on A p r i l 1 7 , 1974.                              Petition
f o r r e h e a r i n g was denied and t h e order denying t h e rehearing t o g e t h e r
with a copy of t h e opinion was issued a s t h e r e m i t t i t u r and s e n t
t o t h e c l e r k of c o u r t of S i l v e r B w County.
                                                 o
         The r e m i t t i t u r reversed t h e judgment and i n e f f e c t d i r e c t e d
judgment t o be entered f o r t h e amounts of t h e checks involved.                                   The
opinion d i d n o t comply with Rule 31, M.R.App.Civ.P.,                             that    "* *        the
mandate s h a l l contain i n s t r u c t i o n s with r e s p e c t t o allowance of
interest."         Now, p l a i n t i f f s seek c o r r e c t i o n o r c l a r i f i c a t i o n on
interest.
         P l a i n t i f f s ' p o s i t i o n i s t h a t i n t e r e s t runs on each of t h e s i x
checks from t h e second day following f i n a l r e c e i p t of each of t h e
s i x checks by t h e bank.
         Defendant's p o s i t i o n i s :         f i r s t , t h i s Court has l o s t j u r i s d i c -
t i o n over t h e r e m i t t i t u r ; second, s i n c e t h e opinion merely reversed
t h e judgment        a new t r i a l i s c a l l e d f o r , r a t h e r than an e n t r y of judg-
ment f o r p l a i n t i f f s ; t h i r d , t h a t i n any event, a d d i t i o n a l evidence
i s c a l l e d f o r before t h e t r i a l c o u r t t o e s t a b l i s h a measure of
damages because, even i f t h e r e was l i a b i l i t y under t h e r u l e of
s e c t i o n 87A-4-302, R.C.M.          1947, t h e measure of damages would be
t h a t prescribed by s e c t i o n 878-4-103(5), R.C.M.                     1947,      t h i s argument
i s based on a t o r t r u l e where any l o s s t r i g g e r e d by "bad f a i t h "
should c a l l f o r t h e amount of t h e item reduced by an amount which
could not have been r e a l i z e d by t h e use of ordinary care,and t h e
damages s u f f e r e d a s a proximate consequence of t h e bad f a i t h ; and
f o u r t h , t h a t s i n c e t h e a c t i o n sounds i n t h e n a t u r e of a t o r t based on
a v i o l a t i o n of s t a t u t o r y o b l i g a t i o n , t h e o b l i g a t i o n t o pay does n o t
a r i s e u n t i l a judgment i s entered determining l i a b i l i t y and f i x i n g
t h e amount.
         We shall narrow the issue by disposing of defendant's        first
two contentions. This Court clearly has jurisdiction to correct
oversights or omissions.      See State ex rel. Kruletz v. District
Court, 110 Mont. 36, 39, 98 P.2d 883, as to district courts. More-
over, here, defendant goes on to seek clarification and direction,
so really does not seriously make its contention.
         Defendant states that a new trial follows a simple reversal
of a judgment and cites Steen v Hendy, 107 Cal. 49, 40 P. 386.
                               .
Steen was not followed by this Court in State ex rel. La France
Copper Co. v. District Court, 40 Mont. 206, 211, 105 P. 721.
         In La France it was stated that this Court "should exercise
its undoubted authority to take the initiative in disposing of
litigation as expeditiously as possible        **   *I
                                                     .f   Rule 31, M.R.App.
Civ.P.   ,,provides:
         "fc * * If a judgment is    * *
                                   * reversed with a
         direction that a judgment for money be entered
         in the district court, the mandate shall contain
         instructions with respect to allowance of interest. I I
         What has happened here is that the Court simply overlooked and
omitted directions as contemplated by the rules.           This leads us      .

directly to the main issue:          that is, to direct the disposition
of the case, If that issue be determined that a money judgment
should be entered for the amount of the six checks on the basis
argued by plaintiffs, further evidence on damages would not be proper.
         Clearly, we held the defendant bank became liable on each
of the six checks because of its statutory duty to pay, return, or
give notice of dishonor by the "midnight deadline", being the next
day after receipt.     We held, as the discussion in the opinion re-
flects, that the Bank failed to carry its burden of proof on its
defense.     It is at this point that the bank urges we held in tort,
as in fraud or bad faith; and thus the rule of Resner v. Northern
Pacific Railway,          Mont   .       , 520 P.2d 655, 31 St. Rep. 268,
applies in that the tort claim does not bear interest until the
amount of damages is determined by judgment.
         The bank's p o s i t i o n i s a s t r a i n e d one.     The opinion r e f l e c t s
t h e holding t o be t h a t t h e s i x checks were payable by v i r t u e of
s e c t i o n 878-4-302, R.C.M.       1947.     The o b l i g a t i o n t o pay a r i s e s on
a n e g o t i a b l e instrument f o r a s p e c i f i c , d e f i n i t e amount of money
                                        1947
making s e c t i o n 17-204, R.c.M./, a p p l i c a b l e . I n Mitchell v. Banking

Corp. of Montana, 94 Mont. 165, 177, 22 P.2d 175, t h i s Court held t h a t
a bank's c r e d i t o r s were e n t i t l e d t o i n t e r e s t from t h e d a t e of t h e
complaint f o r t h e e n t i r e amount due from a stockholder on a s t a t u t o r y
l i a b i l i t y of t h e stockholder t o t h e e x t e n t of par value of t h e s t o c k ,
and s t a t e d :
         "* * * The         i n t e r e s t comes i n t h e n a t u r e of a penalty
         f o r delay i n t h e prompt payment of t h e s t a t u t o r y
         l i a b i l i t y on demand. "
See W. J. Lake & Co. v. Montana H.P.                  Co.,   109 Mont, 434, 97 P.2d


         Our holding i s based upon c o n t r a c t law a s t o n e g o t i a b l e i n s t r u -
ments and s t a t u t o r y d u t i e s thereunder.       The evidence concerning
bad f a i t h and fraud only went t o t h e weight of t h e evidence and t h e
burden of proof.
         Accordingly, i t i s ordered:
         That t h e r e m i t t i t u r provide f o r i n t e r e s t on each of the
s i x checks f o r t h e f a c e amount of t h e checks, together with i n t e r e s t
a t s i x per c e n t per annum from t h e second day a f t e r f i n a l r e c e i p t
of each check and f o r c o s t s herein.